Filed 12/9/13 P. v. Yang CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----



THE PEOPLE,                                                                                  C073248

                   Plaintiff and Respondent,                                     (Super. Ct. No. CRF12291)

         v.

KAI YANG,

                   Defendant and Appellant.




         This is an appeal pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
         On May 16, 2012, Shoua Yang and his wife Ker L. were at his parents’ home.
Shoua was sleeping on the couch. Shoua heard loud music from somewhere else in the
house; he went to the garage and told his brother, defendant Kai Yang, to turn down the
music. The two then got into a physical altercation, during which defendant said to
Shoua, “you want to die?” Chur Y., the father of Shoua and defendant, attempted to
break up the fight. Shoua believed defendant was being disrespectful to Chur, so Shoua
punched defendant in the face. Chur then called 911.



                                                             1
        Law enforcement arrived. Shoua reported that defendant had threatened to kill the
entire family. Shoua believed the threats and was afraid for himself and his family. Ker
also reported that defendant approached her and said, “I’m going to . . . F’ing kill you.”
Shoua got in between defendant and Ker, but Ker was “afraid for her life.” Ker believed
defendant was capable of killing her and the family. She told law enforcement that
defendant had been “terrorizing” Chur and his wife Mai, Ker’s in-laws, since he moved
into their home in December 2011. Law enforcement spoke to Mai. She too heard Kai
threaten to kill the entire family, and she too was afraid.
        Defendant was subsequently charged with two counts of making criminal threats.
(Pen. Code, § 422.)1 Trial counsel declared a doubt over defendant’s capacity to stand
trial. The trial court appointed an expert to examine defendant and later found defendant
competent to stand trial.
        On September 7, 2012, defendant entered a negotiated no contest plea to one count
of making a criminal threat. (§ 422.) In exchange, defendant would attend a six- to 12-
month residential program and, upon completion of the program, be placed on probation.
Defendant also agreed that should he fail to successfully complete the residential
program, the plea would be deemed an open plea.
        Defendant enrolled in the Salvation Army residential program and shortly
thereafter was discharged from the program for using inappropriate language. Defendant
was then taken into custody.
        On January 4, 2013, the trial court sentenced defendant to the middle term of two
years on his conviction for making criminal threats. The court ordered defendant to pay
various fines and fees, and awarded him 406 days of custody credit (203 actual and
203 conduct).




1   Undesignated statutory references are to the Penal Code.

                                              2
       Defendant appeals. The trial court denied defendant’s request for a certificate of
probable cause. (§ 1237.5.)
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.
                                      DISPOSITION
       The judgment is affirmed.



                                                             RAYE               , P. J.



We concur:



         MAURO               , J.



         DUARTE              , J.




                                              3